United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.K., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0031
Issued: April 18, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 4, 2018 appellant filed a timely appeal from a June 29, 2018 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a lumbar condition
causally related to the accepted August 31, 2016 employment incident.
FACTUAL HISTORY
On October 28, 2016 appellant, then a 63-year-old social worker, filed a traumatic injury
claim (Form CA-1) alleging that on August 31, 2016 he experienced pain in his left knee, hip, leg,
1

5 U.S.C. § 8101 et seq.

and back after carrying an 80-pound display 2,000 feet while in the performance of duty. He did
not stop work at the time of the alleged incident.
A November 10, 2016 lumbar magnetic resonance imaging (MRI) scan revealed multilevel
degenerative changes, especially at L3-4 and L5-S1.
Dr. Ved V. Aggarwal, a Board-certified anesthesiologist, treated appellant on
December 13, 2016 for chronic low back and bilateral leg pain. Appellant reported that his pain
started on August 31, 2016 after a lifting injury. Dr. Aggarwal noted findings of limited range of
motion of the lumbar spine, reduced sensation at L3-5, reduced motor strength with ankle
dorsiflexors and ankle plantar flexors bilaterally, and positive straight leg raising on the right. He
diagnosed other chronic pain, low back pain, radiculopathy of the lumbar region, and other
intervertebral disc degeneration of the lumbar region. Dr. Aggarwal recommended lumbar
epidural steroid injections, physical therapy, and returned him to full-time work. On December 21,
2016 he performed a fluoroscopically-guided lumbar L5-S1 epidural steroid injection and
diagnosed chronic low back pain, lumbar radiculopathy, and lumbar disc disease.
In a development letter dated January 23, 2017, OWCP informed appellant that when his
claim was received, it appeared to be a minor injury which resulted in minimal or no time lost from
work and, as the employing establishment did not controvert the claim, a limited amount of
medical expenses were administratively approved. However, the merits of the claim had not been
formally adjudicated. OWCP advised appellant that he needed to submit additional factual
information and medical evidence in support of his claim for FECA benefits. It specifically
requested that he submit a comprehensive narrative medical report from his treating physician that
included a diagnosis and a reasoned explanation as to how specific work factors and/or incidents
caused or contributed to the diagnosed condition(s). OWCP noted that the medical records
indicated that he had a history of lumbosacral disc disease, degenerative changes, and bilateral
radiculopathy and advised that his physician must provide a rationalized medical opinion which
differentiates between the effects of the work-related injury or disease and the preexisting
condition. It afforded appellant 30 days for submission of the necessary evidence. In response to
the development letter, OWCP received evidence which had previously been submitted.
By decision dated February 23, 2017, OWCP found that appellant established both
components of fact of injury, i.e., that an incident occurred and a condition had been diagnosed.
However, it denied his traumatic injury claim because the medical evidence of record failed to
establish that his lumbar condition was causally related to the accepted August 31, 2016
employment incident.
Dr. Aggarwal treated appellant in follow-up on January 17 and March 15, 2017 after
lumbar epidural steroid injections on December 21, 2016 and February 15, 2017. He reported a
50 percent decrease in leg pain with the first injection, but the second procedure had not provided
significant relief. Dr. Aggarwal noted findings of limited range of motion of the lumbar spine,
reduced sensation at L3-5, reduced motor strength with ankle dorsiflexors and ankle plantar flexors
bilaterally, and positive straight leg raising on the right. He diagnosed other chronic pain, low
back pain, radiculopathy of the lumbar region, and other intervertebral disc degeneration of the
lumbar region and returned appellant to full-time work.

2

In procedure notes dated February 15 and April 12, 2017, Dr. Aggarwal performed
fluoroscopically-guided lumbar L5-S1 epidural steroid injections and diagnosed chronic low back
pain, lumbar radiculopathy, and lumbar disc disease. He continued to treat appellant on May 9,
June 16, July 19, September 25, and October 25, 2017, for chronic low back and bilateral leg pain.
Appellant reported some relief from the injection, but was still in pain and had difficulty sleeping.
Dr. Aggarwal diagnosed other chronic pain, low back pain, radiculopathy of the lumbar region,
and other intervertebral disc degeneration of the lumbar region and continued his work full time.
He administered additional selective nerve root blocks at left L5 and S1 on August 16 and
December 8, 2017 and diagnosed lumbar disc disease, chronic low back pain, and left lumbar
radiculopathy.
Appellant was treated by Dr. Odilon Alvarado, a Board-certified internist, on March 29,
2017, for right leg and low back pain that began on August 31, 2016. He reported pain after he
lifted and carried a heavy object while in the performance of duty. Dr. Alvarado noted that this
was the first occurrence of back pain and he treated appellant over 20 years.
On January 12, 2018 appellant requested reconsideration.
By decision dated June 29, 2018, OWCP denied modification of the February 23, 2017
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA,3 that an injury was sustained in the performance of duty as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established.6 Generally, fact of
injury consists of two components that must be considered in conjunction with one another. The
first component is whether the employee actually experienced the employment incident that
2

Id.

3

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
4

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

D.B., Docket No. 18-1348 (issued January 4, 2019); T.H., 59 ECAB 388, 393-94 (2008).

3

allegedly occurred.7 The second component is whether the employment incident caused a personal
injury.8 An employee may establish that an injury occurred in the performance of duty as alleged,
but fail to establish that the disability or specific condition for which compensation is being
claimed is causally related to the injury.9
Causal relationship is a medical question that generally requires rationalized medical
opinion evidence to resolve the issue.10 A physician’s opinion on whether there is causal
relationship between the diagnosed condition and the implicated employment factor(s) must be
based on a complete factual and medical background.11 Additionally, the physician’s opinion must
be expressed in terms of a reasonable degree of medical certainty, and must be supported by
medical rationale, explaining the nature of the relationship between the diagnosed condition and
appellant’s specific employment factor(s).12
In a case where a preexisting condition involving the same part of the body is present and
the issue of causal relationship therefore involves aggravation, acceleration, or precipitation, the
physician must provide a rationalized medical opinion that differentiates between the effects of the
work-related injury or disease and the preexisting condition.13
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a lumbar
condition causally related to the accepted August 31, 2016 employment incident.
Dr. Aggarwal’s report dated December 13, 2016, noted treating appellant for chronic low
back and bilateral leg pain. Appellant reported that his pain started on August 31, 2016 after a
lifting injury. Similarly, in reports dated January 17 to October 25, 2017, Dr. Aggarwal treated
appellant after lumbar epidural steroid injections, which provided only temporary relief. He
diagnosed other chronic pain, low back pain, radiculopathy of the lumbar region, and other
intervertebral disc degeneration of the lumbar region. While he repeated the history of injury as
reported by appellant, Dr. Aggarwal did not provide his own opinion regarding whether his
condition was work related. To the extent that Dr. Aggarwal expressed his own opinion, he failed
to provide a rationalized opinion regarding causal relationship between appellant’s lumbar
condition and the August 31, 2016 employment incident. The Board has held that a report is of
limited probative value regarding causal relationship if it does not contain medical rationale

7

D.S., Docket No. 17-1422 (issued November 9, 2017); Elaine Pendleton, 40 ECAB 1143 (1989).

8

B.M., Docket No. 17-0796 (issued July 5, 2018); John J. Carlone, 41 ECAB 354 (1989).

9

Shirley A. Temple, 48 ECAB 404, 407 (1997).

10

T.H., supra note 6; Robert G. Morris, 48 ECAB 238 (1996).

11

M.V., Docket No. 18-0884 (issued December 28, 2018).

12

Id.; Victor J. Woodhams, 41 ECAB 345, 352 (1989).

13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013).

4

explaining how a given medical condition/disability was related to employment factors.14 These
reports are therefore insufficient to establish appellant’s claim.
Dr. Aggarwal performed fluoroscopically-guided epidural steroid injections on
December 21, 2016, February 15, April 12, August 16, and December 8, 2017 and diagnosed
chronic low back pain, lumbar radiculopathy, and lumbar disc disease. However, these reports are
of no probative value and are therefore insufficient to establish the claim as they do not specifically
address whether appellant’s employment activities had caused or aggravated a diagnosed medical
condition. The Board has held that medical evidence that does not offer an opinion regarding the
cause of an employee’s condition is of no probative value on the issue of causal relationship.15
Dr. Alvarado treated appellant on March 29, 2017, for right leg and low back pain and
noted that the pain began on August 31, 2016 after he lifted and carried a heavy object while at
work. He reported having treated appellant for over 20 years and noted this was the first
occurrence of this complaint. However, Dr. Alvarado appears merely to be repeating the history
of injury as reported by appellant without providing his own opinion regarding whether appellant’s
condition was work related. To the extent that he is providing his own opinion, Dr. Alvarado
failed to provide a rationalized opinion regarding the causal relationship between appellant’s low
back and right leg pain and the factors of employment believed to have caused or contributed to
such condition.16 Further, to the extent that Dr. Alvarado asserted that this was the first occurrence
of this complaint in 20 years, the Board has held that an opinion that a condition is causally related
to an employment injury because the employee was asymptomatic before the injury is insufficient,
without supporting rationale, to establish causal relationship.17 Therefore, this report is insufficient
to meet appellant’s burden of proof.
Appellant also submitted a diagnostic MRI scan of the lumbar spine dated
November 10, 2016. The Board has held that reports of diagnostic tests lack probative value as
they do not provide an opinion on causal relationship between the accepted employment factors
and a diagnosed condition.18
As appellant has not submitted rationalized medical evidence establishing that his lumbar
condition is causally related to the accepted August 31, 2016 employment incident, he has not met
his burden of proof.

14

See Y.D., Docket No. 16-1896 (issued February 10, 2017) (finding that a report is of limited probative value
regarding causal relationship if it does not contain medical rationale describing the relation between work factors and
a diagnosed condition/disability).
15

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

16

Id.

17

Kimper Lee, 45 ECAB 565 (1994).

18

See J.M., Docket No. 17-1688 (issued December 13, 2018).

5

Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a lumbar
condition causally related to the accepted August 31, 2016 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the June 29, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 18, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

